68 Ill. App. 2d 16 (1966)
215 N.E.2d 816
George E. Clark, Plaintiff-Appellant,
v.
Continental Illinois National Bank and Trust Company of Chicago, a Banking Corporation, Individually and as Trustee of the Last Will and Testament of Lyman B. Kilbourne, Deceased, and Trustee of the Last Will and Testament of Katherine Kilbourne, a Co-Trustee of the Last Will and Testament of Charles A. Weaver, Deceased, Pleasant C. Hyson, Helen M. Sheridan, as Executrix of the Last Will and Testament of Homer C. Sheridan, Mrs. Charles A. Weaver, as Co-Trustee of the Last Will and Testament of Charles A. Weaver, Deceased, George H. Zendt, et al., Defendants-Appellees.
Gen. No. 49,276.
Illinois Appellate Court  First District, Fourth Division.
February 11, 1966.
Irving Breakstone, of Chicago, for appellant.
Arvey, Hodes & Mantynband and Mayer, Friedlich, Spiess, Tierney, Brown & Platt, of Chicago (G. Gale Roberson and Patrick W. O'Brien, of counsel), for appellees.
(Abstract of Decision.)
Opinion by JUSTICE McCORMICK.
Affirmed in part.
Reversed in part and remanded.
Not to be published in full.